     Case 1:20-cv-00146-DAD-BAM Document 23 Filed 04/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   BILLY DRIVER, JR.,                                 Case No. 1:20-cv-00146-DAD-BAM (PC)
12                      Plaintiff,                      ORDER DENYING REQUEST FOR
                                                        REFERRAL TO VOLUNTARY DISPUTE
13          v.                                          RESOLUTION PROGRAM IN CLOSED
                                                        CASE
14   KVSP ADA #1824 PANEL(S),
                                                        (ECF No. 22)
15                      Defendant.
16

17          Plaintiff Billy Driver, Jr. (“Plaintiff”) is a state prisoner who proceeded pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983.

19          On February 3, 2020, the undersigned issued findings and recommendations

20   recommending that Plaintiff’s application to proceed in forma pauperis be denied pursuant to 28

21   U.S.C. § 1915(g) and that Plaintiff be required to pay the $400.00 filing fee in full to proceed

22   with this action. (ECF No. 7.) Plaintiff filed objections on February 14, 2020. (ECF No. 8.) On

23   February 19, 2020, the assigned District Judge adopted the findings and recommendations in full

24   and ordered Plaintiff to pay the $400.00 filing fee. (ECF No. 9.) On April 15, 2020, due to

25   Plaintiff’s failure to obey the Court’s order to pay the filing fee, the action was dismissed without

26   prejudice. (ECF No. 20.) Judgment was entered accordingly the same date and this action was

27   closed. (ECF No. 21.)

28   ///
                                                       1
     Case 1:20-cv-00146-DAD-BAM Document 23 Filed 04/24/20 Page 2 of 2

 1          On April 23, 2020, Plaintiff filed a form titled “Stipulation and Order to Elect Referral of

 2   Action to Voluntary Dispute Resolution Program (VDRP) Pursuant to Local Rule 271.” (ECF

 3   No. 22.) Plaintiff has signed his name on the form, and has written in “Calif State Attorney

 4   General Xavier, Becerra” in the space intended for the signature of defense counsel. (Id.) As no

 5   defendant was ever served in this action and the case is closed, it is clear that the submission is

 6   not a stipulation from the parties requesting that this action be referred to a settlement conference.

 7   As such, the Court construes the filing as yet another request by Plaintiff to set this case for a

 8   settlement conference. (See ECF Nos. 10, 16.)

 9          As noted, this action was closed on April 15, 2020, due to Plaintiff’s failure to pay the

10   required filing fee to proceed with this action. Plaintiff has provided no argument as to why the

11   action should be reopened, and no indication that he intends to pay the filing fee as required. The

12   Court can find no reason why this closed case should be referred to a settlement conference.

13          Accordingly, Plaintiff’s request for referral to voluntary dispute resolution program, (ECF

14   No. 22), is HEREBY DENIED. This action remains closed. Plaintiff is warned that further

15   filings of this nature to this closed action may be stricken or returned without further notice.

16
     IT IS SO ORDERED.
17

18      Dated:     April 24, 2020                               /s/ Barbara   A. McAuliffe                _
                                                           UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
